Citation Nr: 1430047	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a left knee disability, from July 1, 2006 to January 8, 2007.  

2. Entitlement to an evaluation in excess of 30 percent for a left knee disability, from May 1, 2008.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American  Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969 and from January 1970 to January 1973.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO granted an increased rating of 20 percent for the service-connected left knee disability, effective September 21, 2004; assigned a 100 percent rating, effective May 6, 2005; and assigned a 30 percent rating, effective July 1, 2006.  In a March 2007 rating decision, the RO granted a 100 percent rating for the left knee disability, effective March 5, 2007, and assigned a 30 percent rating, effective May 1, 2008.  In a September 2007 rating decision, the RO continued the 30 percent rating assigned for the service-connected left knee disability, during the period from July 1, 2006 through March 4, 2007, and denied permanency of the total rating.  

In June 2009 the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In an August 2009 decision, the Board denied ratings greater than 30 percent from July 1, 2006 to March 4, 2007 and from May 1, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the August 2009 Board decision, and returned the case to the Board for further proceedings consistent with the Joint Motion.  

In May 2010, the Board remanded the claim for a rating in excess of 30 percent for a left knee disability, from July 1, 2006 to March 4, 2007, and as of May 1, 2008, and the claim of entitlement to a TDIU.  In January 2012, the Board, inter alia, denied the claim for a rating in excess of 30 percent, from July 1, 2006 to January 8, 2007, and remanded the issues of entitlement to a rating in excess of 30 percent for a left knee disability, from May 1, 2008, and the claim for a TDIU.  

The Veteran again appealed the Board's decision to the Court.  In a February 2010 Order, the Court granted a Joint Motion for Partial Remand to vacate and remand the January 2012 Board decision, and returned the case to the Board for further proceedings consistent with the Joint Motion.  

In a May 2012 statement, the Veteran raised the issue of entitlement to service connection for a spine disorder, claimed as secondary to the service-connected left knee disability.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this matter.  Therefore, the Board does not have jurisdiction, and the matter is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.  

The issues of entitlement to a rating in excess of 30 percent, from May 1, 2008, and the claim for a TDIU prior to March 20, 2012 are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1. From July 1, 2006 to January 8, 2007, the Veteran's left knee disability was manifested by no more than intermediate degrees of residual weakness, pain or limitation of motion.  

2. The Veteran's left knee disability was not manifested by any ankylosis, leg extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring brace, during this period of the appeal.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for service-connected left knee disability, from July 1, 2006 to January 8, 2007, are not met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.25, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261 and 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With respect to the notice requirements, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA and private treatment providers.  Although the Veteran references receiving Social Security Administration (SSA) benefits in a May 2012 letter, it is unclear as to whether these are retirement benefits or disability benefits.  However, an August 2008 Notice of Award specifically references retirement benefits had been awarded at that time, but not disability benefits.  Thus, the Board will not seek to obtain SSA records with respect to this period of the appeal.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing the symptoms of his service-connected left knee disability are deemed competent evidence, and these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2013).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, et cetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Knee Criteria & Analysis

A January 1976 rating decision granted service connection for post-operative residuals of arthrotomy, left knee; and assigned a 100 percent disability rating; effective October 30, 1975, and a 10 percent disability rating, effective November 1, 1975, under DC 5259.  As noted, in a May 2005 rating decision, the RO increased the evaluation of degenerative arthritis, post-operative arthrotomy, left knee to 20 percent, effective September 21, 2004, under DC 5055; assigned a 100 percent evaluation, effective May 6, 2005, based on surgical or other treatment necessitating convalescence; assigned a 100 percent evaluation, effective July 1, 2005; and a 30 percent evaluation, effective July 1, 2006, under DC 5055.  

Under DC 5055, knee replacement with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262, the minimum rating is 30 percent; knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating; and for 1 year following implantation of prosthesis warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC 5055 (2013).  The Board notes that in the Veteran's case, for the period from July 1, 2006 to January 8, 2007, he was not entitled to a 100 percent rating under DC 5055 because
 the implantation of his prosthesis occurred in May 2005, more than 1 year prior to the appeal period.  Thus, under this diagnostic code, he would, at the most, be entitled to a 60 percent rating.  

As noted, the only other applicable Diagnostic Codes that could provide the Veteran with a higher rating by analogy are DCs 5256, 5261, and 5262.  38 C.F.R. § 4.71a, DC 5055.  

Under DC 5256, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating; and extreme unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2013).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  

Under DC 5261, limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Under DC 5262, nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262 (2013).  

VA treatment records dated from July 1, 2006 to January 8, 2007 reflect that the Veteran had continuing pain since his left total knee arthroplasty in 2005.  

A July 2006 VA clinician noted that the Veteran was placed in physical therapy, which, according to the Veteran, significantly helped to ease his pain, except for pain to the outside of his knee cap, which hurt him "quite a bit."  The clinician observed that the Veteran had mild tenderness around the lateral aspect of the lateral femoral condyle.  The Veteran reported that he was able to work five days a week and walked a 13 mile route once a week.  

While the Veteran complained of pain to the outside of his knee cap, which hurt him "quite a bit," the Board finds that the Veteran's own reporting that he was able to work five days a week and walk a 13 mile route once a week, and that his physical therapy significantly helped to ease his pain, is evidence that the Veteran was able to remain physically active despite his pain, and only had intermediate degrees of residual weakness, pain, or limitation of motion.  

An October 2006 VA clinician noted the Veteran returned to the outpatient clinic for continued significant pain in his left knee, isolated to the outside part of his knee, and interfering with his walking.  On physical examination, the clinician observed an area of swelling in the dorsolateral aspect of his knee, lateral to the patellar tendon, but there was no palpable effusion.  The Veteran had full range of motion, and was stable to varus and valgus.  X-ray studies showed components to be in fairly good position, although there was a little lateral overhang on the femur, but there was no lateral overhang on the tibia.  The clinician also noted that there did not appear to be significant varus component to the tibia, and otherwise the components appeared to be in good alignment.  There were no signs of loosening, and a white blood cell scan and an aspiration were negative.  The Veteran was again assessed with pain after the left total knee arthroplasty.  The clinician noted that he was not sure what was causing the Veteran's pain, and hypothesized that it could be an area of synovitis that was being palpated on physical examination.  The clinician indicated that treatment options were to perform an arthroscopy.  

While the Board notes that the Veteran reported significant pain in his left knee that interfered with his walking, physical examination results showed the Veteran had full range of motion, was stable to varus and valgus, and there was no palpable effusion.  Moreover, X-ray studies showed the components of the knee to be in fairly good position despite a little lateral overhang on the femur.  The clinician was perplexed as to what was causing the Veteran's pain, and had him tested for infection, the results of which were negative.  The Board finds this report to be evidence that is evidence that the Veteran only had intermediate degrees of residual weakness, pain, or limitation of motion.  Despite the clinician's notation that the Veteran's left knee pain interfered with his walking, he had full range of motion and his knee components appeared to be in good alignment on diagnostic examination.  The Board finds these physical examination findings to be more probative in assessing the severity of the Veteran's left knee impairment.  

A December 2006 VA physical examination was performed on the left knee to assess problems related to his previous total knee arthroplasty.  The physician noted that the Veteran's pain was localized to the lateral aspect of the left knee and interfered with his walking.  The physician observed some effusion, but reasonable range of motion and stability, with a little overhang on the femur, but no lateral overhang on the tibia.  The physician noted there did not seem to be any malalignment, although the Veteran might have been slightly oversized with the femoral component.  The physician opined that since the Veteran had pain since the beginning of his surgery that he might have been infected.  However, the Veteran underwent bone scans and white blood cell scans, which all appeared to be negative.  The physician could not locate aspiration results, and so undertook to do an arthrocentesis and obtain cultures.  He also ordered new X-ray views of the patella.  The physician noted that the tibia component appeared to have some lucency beneath both medial and lateral plateau on current films.  The physician observed that previous lab work high normal results, thus it was difficult to determine what was wrong with the left knee.  

While the physician noted that the Veteran's localized pain was affecting his ability to walk, the physician also noted that the Veteran had reasonable range of motion and stability.  Again, the Board finds these physical examination findings to be more probative in assessing the severity of the Veteran's left knee impairment.  

The Board notes that a January 2007 VA treatment record reflects that the Veteran was given an impression of a loose total knee on the left, and showed findings of severe painful motion.   

Notably, a January 2007 statement from the Central Arkansas Veterans Healthcare System's Chief of Orthopedic Service shows an opinion that the Veteran should be considered for a temporary 100 percent disability rating because a convalescent period from May 5, 2005 until August 31, 2007 was required for recuperation from a May 6, 2005 left total knee arthroplasty.  However, as noted above, the Veteran is not legally entitled to a temporary 100 percent disability rating under DC 5055, during this period of the appeal.  

The Board notes that the duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Although the Veteran did not undergo a VA examination in conjunction with this appeal, the Board finds the clinical evidence to be sufficient in this case to determine the nature and severity of the Veteran's left knee disability.  In this regard, the VA treatment records contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA clinicians were provided with an accurate history, the Veteran's history and complaints were recorded, the physical examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the clinicians offered the necessary findings.  Therefore, the Board finds these treatment records to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Statements from the Veteran's spouse, friends, and former coworker, show reported observations that since 2005 the Veteran had problems with his left knee, including swelling and pain that required him to take numerous sick days at work with the U.S. Postal Service due to having pain and being unable to stand on his knee for any length of time.  He worked routes that did not require him to be on his leg for a very long time.  While the Board finds these statements, along with the Veteran's own, to be competent and credible testimony of the severity of the Veteran's left knee disability, the Board finds that they include only observations of swelling, pain, and difficulty standing; however, the Veteran was still able to maintain his employment with the U.S. Postal Service in a physical capacity, and still worked routes.  This evidence, coupled with the physical findings throughout the appeal period, supports a finding that the Veteran's symptoms of pain and weakness are contemplated in the 30 percent rating assigned, and do not raise to a level more nearly approximating severe painful motion, as required for an increased 60 percent rating, during this period of the appeal.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability for this period of the appeal.  There is no evidence of any ankylosis, leg extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring a brace, therefore DCs 5256, 5261, 5262, are not applicable.  In this regard, the medical evidence and lay evidence clearly demonstrates that the Veteran maintained range of motion in the left knee during the appeal period in question; thus, ankylosis clearly was not demonstrated.  While no exact range of motion measurements were clinically taken during the appeal period, neither the Veteran has contended, nor has the record shown, that his leg extension was limited whatsoever.  In fact, during physical testing, he was characterized as having between full and reasonably ranges of motion.  Moreover, there is no evidence to show that the Veteran had any nonunion of the tibia and fibula with loose motion requiring a brace.  In fact, during physical testing and on X-ray examination, it was only noted that he had a little overhang on the femur but there was no malalignment.  

In reaching this conclusion, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's left knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, which contemplates painful motion, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Simply stated, while the Board recognizes the Veteran's reports of left knee pain during the appeal period in question, the evidence simply does not reflect that such pain has resulted in additional functional loss so as to warrant a rating in excess of 30 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations).  

From July 1, 2006 to January 8, 2007, the criteria for any increased schedular rating for the service-connected left knee disability are not met.  38 C.F.R. § 4.71a, DC 5055.  Further, the assignment of further "staged ratings" is not warranted by the facts discussed above.  Hart, 21 Vet. App. 505.  

The Board acknowledges that, in his November 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran should be awarded a prestabilization rating pursuant to 38 C.F.R. § 4.28.  This regulation allows for the assignment of a 50 percent rating for unhealed or incompletely healed wounds or injuries, where material impairment of employability is likely.  A 100 percent rating is warranted for an unstabilized condition with severe disability, where substantially gainful employment is not feasible or advisable.  38 C.F.R. § 4.28.  Significantly, however, the prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the rating schedule.  The prestabilization 50 percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions.  Id.  In this case, DC 5055 provides for assignment of a total rating for 1 year following implantation of a knee prosthesis.  As such, an increased rating, pursuant to 38 C.F.R. § 4.28, is not assignable.  

Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the scheduler criteria contemplate impairment to the normal working movements of the body including strength, coordination and endurance.  It likewise contemplates pain and range of motion.  There is no showing that the left knee disability is particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular ratings are adequate to rate the distinct manifestations of the Veteran's left knee disability.  



ORDER

A rating in excess of 30 percent, from July 1, 2006 to January 8, 2007, is denied.  


REMAND

In a May 2012 statement, the Veteran suggested that his left knee disability has worsened since his most recent June 2010 VA examination.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his left knee claim.  

In addition, the record suggests the Veteran likely receives regular treatment for his left knee.  However, no relevant VA treatment records dated since September 2013 have been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  For this reason, the Board has no discretion and must remand the claim.  

In light of Rice and the Board's remand of the left knee disability, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, in a May 2012 statement, the Veteran indicated he was disabled since 2008 when he retired from the U.S. Postal Service.  As noted, a Notice of Award from the SSA indicates that the Veteran was granted monthly retirement benefits; however, it is unclear whether he has applied for disability benefits from the SSA subsequent to being awarded retirement benefits.  Because such records would be pertinent to the Veteran's claim for a higher rating, if he has applied for SSA benefits, his SSA records should be associated with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment and/or hospitalization records related to the Veteran's left knee, dated since September 2013.  Any negative response should be in writing, and associated with the claims folder.  

2. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

3. After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent and severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing. The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.  

Then, the examiner should opine as to the impact of the Veteran's left knee disability on his ability to work.  

A complete rationale for any opinion expressed shall be provided.  

4. Then readjudicate the matters on appeal, to include the issue of TDIU and a higher rating for his left knee disability, with possible application of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  




Department of Veterans Affairs


